UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
THOMAS EL BEY CARLOS LAMON,
- Plaintiff,
Vv. CASE NO. 3:20-ev-127-J-20JIRK
SGT. ARCHIE CREWS,
Defendant.
/
ORDER

THIS CAUSE is before this Court on the Magistrate Judge’s Report and Recommendation
(Dkt. 6). The Magistrate Judge recommended that this case be dismissed for failure to prosecute
this action pursuant to Rule 3.10(a), Local Rules, United States District Court, Middle District of
Florida. No objections were filed to the Report and Recommendation. After an independent review
of the record and upon consideration of the Report and Recommendation, this Court adopts the
same in all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judges Report and Recommendation (Dkt. 6) is adopted;

2. The Amended Application to Proceed in District Court Without Prepaying Fees or Costs
(Short Form) (Dkt. 5), filed March 2, 2020, which is construed as an Amended Motion to Proceed
In Forma Pauperis (“Amended Motion”) is DENIED and this case is DISMISSED WITHOUT
PREJUDICE; and |

3. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this 2. sf day of April, 2020.

IL, ALLELE
VEY ESSCHLESINGER
JNITED STATES DISTRICT JUDGE
Copies to: ° .
Hon. James R. Klindt
Thomas El Bey Carlos Lamon, Pro Se
